February 21, 2012 Mr. Donnie Field Securities and Exchange Commission Washington, D.C. 20549 Re: Lingo Media Corporation Form 20-F for the year ended December 31, 2010 Filed July 18, 2011 File No. 333-98397 Dear Mr. Field, In response to your letter of February 6, 2012 please note the following: Comment # SEC Query Lingo Media Response 20-F 1 & 2 Cover page 1. Revise the cover page to include your commission file number. 2. Refer to the third required paragraph and its associated checkboxes. Please check the appropriate checkbox to indicate whether or not you are a voluntary filer. The cover page is corrected and the document will be re-filed. Financial Statements 3 Note 10 – Discontinued Operations, Page 18 We have reviewed your response to our prior comment number 6 but do not believe that your response or your disclosures in Note 10 have been revised to explain the facts or circumstances that resulted in the recognition of a gain from discontinued operations aggregating $367,293 during 2009. Please tell us and revise Note 10 how the write-down of your 70.33% investment in A+ resulted in the recognition of a gain of $367,293 during 2009. Your response and your revised disclosures should clearly explain why you recognized losses associated with this investment of $1,571,369 and $292,848 in 2009 and 2008 but a gain of $367,293 in 2010. We may have further comment upon review of your response and your revised disclosures. The Company consolidated the results of A+ until December 23, 2008, at which time A+ ceased operations and filed a bankruptcy proposal. The proposal was not approved by the Court until 2009. Accordingly, the losses associated with this investment in 2008 and 2009 reflect the Company’s share of A+’s losses on consolidation which were presented as discontinued operations. The gain that was realized in 2009 on approval of the proposal represents the excess net liabilities over the cash paid to settle. 4 Note 12 – Income Taxes, Page 22 We note your response to our prior comment number 7. Please revise Note 12 to explain the nature of the items that are included in the line item “changes in prior year estimates and other”. Also, please explain why estimates of future taxes payable on income earned in Barbados would impact your current effective tax rate as indicated in your response. The estimate of future taxes payable on the income earned in Barbados would not have an effect on the current effective tax rate. The income earned in Barbados is included in the consolidated accounting income which drives the income tax reconciliation, and the rate differential is a required adjustment. Further, the reconciliation shows the change in the future tax asset created by the Canadian loss carry forward. This loss carry forward needs to be adjusted to exclude Barbados, and this amount is included in the line item called “changes in prior year estimates and other”. 5 Note 19 – Segmented Information, Page 26 We note your response to our prior comment number 8 but continue to note that the segment income (loss) for your Online English Language Learning Segment and for your Print-Based English Language Learning Segment for 2009 and 2008 as disclosed in Note 19 do not agree to the amounts reflected in the table on page 31 or page 10 of MD&A. Please reconcile and revise these disclosures. Document has been reconciled and will be re-filed. Exhibits 6 Item 19 – Exhibits, Page 78 We note your response to our prior comment 4 and reissue in part. We note that Exhibit 1.1 is only an articles of amendment. Please file, or incorporate by reference, your articles of incorporation. Please also refile Exhibit 1.2 to include conformed signatures. Articles of Amendment will be incorporated by reference. Exhibit 1.2 will be re-filed with conformed signatures. 7 Signatures, Page 79 We note that the authorized representatives of the company signed as of July 15, 2011. The Form 20-F/A should be signed as of or shortly prior to the date of filing. Please also revise the certifications included as Exhibits 12.1, 12.2, 13.1 and 13.2 in a similar manner. Signatures and exhibits revised and will be re-filed. 8 Exhibits 12.1 & 12.2 We note your response to our prior comment 11 and reissue in part. We note that you have switched the ordering of your Exhibits 12.1 and 12.2 and 13.1 and 13.2, respectively. Please refer to Item 19 of Form 20-F for the guidance on exhibit numbering. Please also revise Exhibits 13.1 and 13.2 to remove the title of the certifying individuals at the beginning of each certification. Exhibits revised and will be re-filed. Please feel free to contact +1 (416) if you have any questions. Yours truly, Lingo Media Michael Kraft President & CEO UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report FORM 20-F/A oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR XANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report . For the transition period from to Commission file number 333-98397 LINGO MEDIA CORPORATION (FORMERLY LINGO MEDIA INC.) (Exact name of Registrant as specified in its charter) Ontario, Canada (Jurisdiction of incorporation or organization) 151 Bloor Street West, #703, Toronto, Ontario, Canada M5S 1S4 (Address of principal executive offices) Michael Kraft, Facsimile: 416-927-1222 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 13,949,189 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act Yes No XXX If this report is an annual transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No XXX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days. Yes XXXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated Filer Non-accelerated filer XXX Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by Other XXX the International Accounting Standards Board If “Other” has been checked in response to the previous question mark, indicateby check mark which financial statement item the registrant has elected to follow: Item 17 XXXItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No XXX LINGO MEDIA CORPORATION FORM 20-F ANNUAL REPORT TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Item 4. Information on the Company 15 Item 5. Operating and Financial Review and Reports 24 Item 6. Directors, Senior Management and Employees 46 Item 7 Major Shareholders and Related Party Transactions 57 Item 8. Financial Information 58 Item 9. The Offer and Listing 59 Item 10. Additional Information. 62 Item 11. Quantitative and Qualitative Disclosures about Market Risk 74 Item 12. Description of Securities Other ThanEquity Securities 75 PART II Item 13. Default, Dividend Arrearages and Delinquencies 75 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 75 Item 15. Controls and Procedures 75 Item 16. Reserved. 77 PART III Item 17. Financial Statements 78 Item 18. Financial Statements. 78 Item 19. Exhibits 78 2 Forward-Looking Statements Included in this annual report are various forward-looking statements that can be identified by the use of forward looking terminology such as "may", "will", "expect", "anticipate", "estimate", "continue", "believe", or other similar words.We have made forward-looking statements with respect to the following, among others: - the Company’s goals and strategies; - the Company’s ability to obtain licenses/permits to operate in China and Canada; - the importance and expected growth of English language learning in China; - the importance and expected growth of early childhood development in Canada; - the Company’s revenues; - the Company’s potential profitability; and - the Company’s need for external capital. These statements are forward-looking and reflect our current expectations.They are subject to a number of risks and uncertainties, including but not limited to, changes in the economic and political environment in China.In light of the many risks and uncertainties surrounding China and the early childhood market in Canada prospective purchasers of our shares should keep in mind that we cannot guarantee that the forward-looking statements described in this annual report will transpire. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable Item 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A.2.Selected Financial Data Our financial statements are reported in Canadian Dollars and presented in accordance with Canadian generally accepted accounting principles and reconciled to U.S. generally accepted accounting principles (“GAAP”) in the footnotes, for the fiscal years ended December 31, 2010, December 31, 2009, December 31, 2008, December 31, 2007 and December 31, 2006. The financial statements for the fiscal year ended December 31, 2006 have been audited by Mintz & Partners LLP. Meyers, Norris, Penny LLP audited December 31, 2007 financial statements and Collins Barrow Toronto LLP audited December 31, 2008,, December 31, 2009 and December 31, 2010 financial statements. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. Lingo Media Corporation (the “Company” or “Lingo Media”) has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future.The present policy of the Company is to retain any future earnings for use in its operations and the expansion of its business. 3 Table No. 3 Selected Financial Data Expressed in Canadian Dollars (CDN$ in 000’s, except per share data) Year Year Year Year Year Ended Ended Ended Ended Ended 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 Revenue from continuing operations $ $ Gross Profit from continuing operations $ $ Net Loss from continuing operations $ ) Revenue from discontinued operations $
